Appeal by the State from a judgment of the Court of Claims, which awarded damages for personal injuries and property damage found to have been sustained by claimant by reason of the State’s negligence whereby debris, consisting of dirt, gravel and stones, which had washed down the 13½% slope of Purdy Avenue to and upon the pavement of Route 9W in the Town of Marlboro, was permitted to accumulate to a depth of seven inches and to remain there, and this without any warning thereof, despite the State’s actual and constructive notice of this recurring condition; with the result that upon coming around a turn, at night, claimant’s automobile struck the debris, left the highway and collided with .a tree. The facts found appear in greater detail in the comprehensive opinion of the trial court (25 Misc 2d 907) which was amply warranted in finding preponderant the evidence adduced by claimant. That emanating from apparently disinterested and unbiased witnesses was, indeed, sufficient to establish liability. The amount of the award is not questioned. Judgment unanimously affirmed, with costs to respondent. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.